            Case 5:20-cv-05799-LHK Document 278-1 Filed 09/30/20 Page 1 of 4




     JEFFREY BOSSERT CLARK
 1
     Acting Assistant Attorney General
 2   ALEXANDER K. HAAS
     Branch Director
 3   DIANE KELLEHER
     BRAD P. ROSENBERG
 4
     Assistant Branch Directors
 5   M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
 6   Trial Attorneys
 7
     U.S. Department of Justice
     Civil Division - Federal Programs Branch
 8   1100 L Street, NW
     Washington, D.C. 20005
 9   Telephone: (202) 305-0550
10
     Attorneys for Defendants
11

12

13                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN JOSE DIVISION
15

16    NATIONAL URBAN LEAGUE, et al.,                Case No. 5:20-cv-05799-LHK

17                   Plaintiff,                     DECLARATION OF
                                                    JAMES T. CHRISTY
18
              v.
19
      WILBUR L. ROSS, JR., et al.,
20
                     Defendants.
21

22

23

24

25

26

27

28

     DECLARATION OF JAMES T. CHRISTY
     Case No. 5:20-cv-05799-LHK

                                                0
               Case 5:20-cv-05799-LHK Document 278-1 Filed 09/30/20 Page 2 of 4




 1         I, James T. Christy, make the following Declaration pursuant to 28 U.S.C. § 1746, and state
 2   that under penalty of perjury the following is true and correct to the best of my knowledge and
 3   belief:
 4         1. This is my eighth declaration in this lawsuit. I am making this declaration in response
 5              to order ECF 268.
 6         ECF 268 Investigation
 7         2. The “[e]mail to court staff dated 09/30/2020,” ECF No. 268, is from a former Census
 8              Field Manager who worked on the Group Quarters operations and raised questions
 9              about the Service-Based Enumeration (SBE) and Enumeration at Transitory Locations
10              (ETL) operations.
11         3. There is no alleged violation of the Court’s Ordered Preliminary Injunction because the
12              schedule, plans, and activities for the Group Quarters (GQ) activities—including the
13              SBE and ETL operations—have remained unchanged from the COVID-19 Plan. These
14              operations were completed as designed and scheduled in the COVID-19 Plan.
15         4. There are several statements that are incorrect in this email.
16         5. The complainant makes reference to hotels and motels that function under the “Project
17              Roomkey” program, alleging they were included improperly in the ETL program rather
18              than the SBE. Under the definitions in our Operational Plan for Group Quarters
19              Enumeration, only hotels and motels that have 100% of the people who experience
20              homelessness are considered GQs. Hotels with occupants less than 100% are
21              considered Transitory Locations. When we made advance calls to hotels and motels,
22              we inquired about anyone staying at the location long term or without a usual residence
23              elsewhere. The hotel would have told the ACO that they have individuals with no
24              usual residence elsewhere. Therefore, certain locations were properly included as part
25              of the ETL workload.
26         6. The complainant claims “the timeframe to research and add additional service based
27              organizations to the workload was cut short as well as the time to canvass for areas
28              where those experiencing homelessness may be temporarily living outdoors.” This
       Case 5:20-cv-05799-LHK Document 278-1 Filed 09/30/20 Page 3 of 4




 1      allegation is also false. Our official timeframe for conducting SBE Rescheduling and
 2      Targeted Non-Sheltered Outdoor Locations (TNSOL) canvassing was from August 17–
 3      September 11, 2020. That is the planned schedule we updated in the COVID-19 Plan
 4      and we never shortened that timeframe.
 5   7. If a GQ was not contacted during this timeframe, the ACO could still reach out to them
 6      up until the time of enumeration. We did not stop allowing additions to SBE until
 7      September 22, 2020. At the time of SBE Rescheduling, the schedule allowed each
 8      ACO adequate time to focus on calling these GQs and recanvasing for TNSOLs
 9      because regular GQ enumeration was wrapping up or concluded in many areas.
10   8. The complainant alleges during the SBE activities, “…a directive was given not to
11      canvass additional locations while enumerating which goes against what the
12      instructions have been set out from HQ Census office in Washington.” This is also
13      false. The Census Bureau provided for the addition of Service Based Enumeration
14      (SBE) locations until September 22, the day before the Temporary Non-Sheltered
15      Outdoor Location (TNSOL) operation began. We added thousands of TNSOLs in the
16      days and weeks leading up to the operation. Enumerators were tasked with going to
17      these locations at a specific and varying times in order to have a comprehensive
18      inventory of locations before the enumeration began. We worked with local community
19      partners as well as Department of Housing and Urban Development to ensure we
20      included all service providers and outdoor locations. Enumerators working at an
21      outdoor location, such as a specific street or alley, were instructed to count individuals
22      in the general vicinity as defined by the TNSOL guidelines. Some TNSOL constituted
23      large areas—parks, riverbeds, railyards, caves, beach area, etc. In those cases, when
24      the TNSOL was listed as a single location, the enumerators systematically and
25      methodically worked to count people on each path, alley, or other feature within the
26      area.
27

28
             Case 5:20-cv-05799-LHK Document 278-1 Filed 09/30/20 Page 4 of 4




 1        Effect of Responding to Enumerator Emails per the Court’s Orders
 2        9. I have engaged substantial resources, including staff time from numerous areas, to
 3             research issues raised by this communication sent to the Court in order to provide
 4             researched and valid responses to the Court’s orders. I believe it is important to provide
 5             accurate and well-considered responses to these concerns, which is what I have done.
 6             According to my best estimates, we devoted over 8 staff hours to research this
 7             complaint, including verifying procedures, pulling schedules, reconciling inconsistent
 8             information, interviewing staff throughout the Nation and producing documentation.
 9        10. Attending to these matters has detracted significantly from my duties as the Assistant
10             Director for Field Operations at the U.S. Census Bureau, and my ability to monitor key
11             operations such as our data quality programs and efforts to ensure fiscal and
12             administrative compliance. These are critical tasks for this phase of the Census.
13

14

15   I have read the foregoing and it is all true and correct.
16   DATED this _30th__ day of September, 2020
17
      James Christy Digitally signed by James Christy
                    Date: 2020.09.30 19:59:29 -04'00'
18   ____________________________________
19   James T. Christy
20   Assistant Director for Field Operations
21   United States Bureau of the Census
22

23

24

25

26

27

28
